Name: Commission Regulation (EEC) No 1466/80 of 9 June 1980 amending Regulation (EEC) No 3035/79 laying down conditions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 6 . 80 Official Journal of the European Communities No L 146/ 15 COMMISSION REGULATION (EEC) No 1466/80 of 9 June 1980 amending Regulation (EEC) No 3035/79 laying down conditions for the entry of flue cured Virginia type, light air cured Burley type (including Burley hybrids), light air cured Maryland type and fire cured tobacco, falling within subheading 24.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff ('), as last amended by Regu ­ lation (EEC) No 280/77 (2 ), and in particular Articles 3 and 4 thereof, Whereas it is appropriate to provide that tobacco having the characteristics indicated in the text of subheading 24.01 A of the Common Customs Tariff shall be classified in that subheading even if it is not accompanied by a certificate of authenticity, provided that it can be put into free circulation without payment of customs duty ; However, tobacco as described in the foregoing subparagraph which , by virtue of a Community provision , is free of customs duty at the time of its entry into free circulation , shall be classified under subheading 24.01 A without a certificate of authen ­ ticity.' 2 . Article 2 shall be replaced by the following : 'Article 2 1 . The certificate corresponding to the model set out in Annex I shall be printed and drawn up in one of the official languages of the European Economic Community and, where appropriate , an official language of the exporting country. The size of the certificate shall be approximately 210 x 297 millimetres . The paper used shall be white and weigh not less than 40 grams per square metre . 2 . Each certificate shall bear an individual serial number given by the issuing authority . 3 . The customs authorities of the Member State in which the tobacco is presented may require a translation of the certificate .' 3 . Article 4 shall be replaced by the following : 'Article 4 The certificate or, where the consignment has been split, a photocopy of the certificate, as provided for in Article 7, shall be presented within 24 months of the date of issue of the certificate to the customs authorities of the importing Member State , together with the goods to which it relates .' 4 . Article 8 (2) shall be replaced by the following : '2 . In the case of tobacco referred to in Article 1 , originating in countries or territories which benefit from the generalized system of preferences, the certificate may, until 31 December 1980 , be replaced by a certificate of origin type A, including the attestation of authenticity, even if those coun ­ tries or territories do not benefit from the general ­ ized system of preferences for unmanufactured tobacco.' Whereas the certificate of authenticity should be drawn up in an official Community language and, where appropriate , an official language of the exporting country ; whereas it appears appropriate to extend the period of validity of the certificate ; Whereas it is appropriate to extend from 30 June until 31 December 1980 the provisions laid down for tobacco originating in countries or territories which benefit from the generalized system of preferences ; Whereas it is therefore necessary to make appropriate amendments to Commission Regulation (EEC) No 3035/79 (3) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3035/79 shall be amended as follows : 1 . The following paragraph shall be added to Article 1 ( 1 ): (') OJ No L 14, 21 . 1 . 1969 , p. 1 . ( J ) OJ No L 40 , 11 . 2 . 1977, p. 1 . ( 3 ) OJ No L 341 , 31 . 12 . 1979 , p. 26 . No L 146/ 16 Official Journal of the European Communities 12. 6 . 80 Article 25 . In the second column of Annex II , the words or its authorized offices ' shall be added after the name of each issuing authority . This Regulation shall enter into force on 1 July 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 June 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission